Title: To John Adams from Jared S. Russell, 30 June 1798
From: Russell, Jared S.,Lee, William
To: Adams, John



To the President of the United-StatesSir
ante 30 June 1798

At this alarming crisis, when our social and political compacts are threatened with dissolution, while surrounded by men inimical to our government, who are striving to blast even the buds of patriotism, permit a part of the young men of New-ark to express their confidence and firm reliance in the wisdom, virtue, and patriotism of our chief magistrate, which is daily enhanced by the developement of conduct so consistant with justice and love of country. we behold with a mixture of sorrow and indignation, the conduct of the French republic; we were taught from early youth to cherish sentiments of gratitude and respect for that nation; we viewed her as our friend and ally. but the scene is changed: and, instead of offices of kindness, she is perpetrating the most cruel spoliations; violating the most solemn treaties; disregarding and dispising the approved and acknowledged laws of nations. Self preservation calls aloud to all Americans to fortify their minds with manly Courage, and with energy, to prepare to redress their wrongs; Though we deprecate the horrors of war, yet we would prefer it, with all its concomitant evils, rather than be tributary to any nation on earth. If an appeal be made to arms, we make a solemn proffer of our lives and fortunes to the service of our country. our fathers shall not again fight the battles: they who so nobly fought and bled, to establish liberty shall be convinced that the heroism for which they were distinguished is inherent in their offspring—that we will transmit to posterity, inviolate, our rights and privilages,—support the laws and constitution of our country or die in the attempt, we pledge to our chief magistrate our sacred honors.





Jared S. RussellWilliam LeeDavid AllingAaron Price(44  other signatures)